—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered June 8, 1999, revoking a sentence of probation previously imposed by the same court, upon her admission that she had violated a condition thereof, and imposing a sentence of imprisonment upon her previous conviction of criminal possession of a controlled substance in the fifth degree.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.